     Case: 3:21-cv-00146-TMR Doc #: 1 Filed: 05/13/21 Page: 1 of 26 PAGEID #: 1




                    UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION
                    ________________________________

HOWARD TRAVIS,

                   Plaintiff,                Case No.

v.

J. RETTENMAIER USA, LP, FRANK
BLENMAN, HAROLD FARMER,
LISA BURTON,

                  Defendants.
Matthew G. Bruce (0083769)                Keith E. Eastland (P66392)
Evan R. McFarland (0096953)               MILLER JOHNSON
THE SPITZ LAW FIRM                        Attorneys for Defendants J.
Attorneys for Plaintiff                   Rettenmaier USA, LP, Frank
Spectrum Office Tower                     Blenman, Harold Farmer, and Lisa
11260 Chester Road, Suite 825             Burton
Cincinnati, OH 45246                      45 Ottawa Avenue SW, Suite 1100
P: (216) 291-0224 x173                    Grand Rapids, MI 49503
Howard.Bruce@SpitzLawFirm.com             (616) 831-1700
Evan.McFarland@SpitzLawFirm.com           eastlandk@millerjohnson.com



                   DEFENDANTS’ NOTICE OF REMOVAL
             Defendants J. Rettenmaier USA, LP, Frank Blenman, Harold Farmer,

and Lisa Burton, by and through their attorneys, Miller Johnson, hereby remove all

further proceedings from the Champaign County Court of Common Pleas, State of

Ohio, to the United States District Court for the Southern District of Ohio, Western

Division. The basis for removal is as follows:
    Case: 3:21-cv-00146-TMR Doc #: 1 Filed: 05/13/21 Page: 2 of 26 PAGEID #: 2




              1.      This action, entitled Howard Travis v. J. Rettenmaier USA, LP,

et al., bearing state court case number 2021 CV 00029 was filed by Plaintiff on or

about April 14, 2021, in the Champaign County Court of Common Pleas. (Exhibit

A, Summons, Complaint, and Jury Demand).

              2.      The summons and complaint were received by Defendants on

April 19, 2021. This Notice of Removal is being timely filed within thirty (30)

days of Defendants’ initial receipt, by service, of the Summons and Complaint

pursuant to 28 U.S.C. § 1446.

              3.      To Defendants’ knowledge, beyond the Summons, Complaint,

and Jury Demand, no other process, pleadings, orders or documents have been

filed in this case.

              4.      This action is properly removable to this Court under 28 U.S.C.

§ 1441(a) because it is an action over which this Court has original federal

question jurisdiction under 28 U.S.C. §1331. More specifically, the allegations in

the complaint rely on purported claims under the laws of the United States,

including the Family Medical Leave Act, 29 U.S.C. § 2601 et seq.

              5.      The United States District Court for the Southern District of

Ohio is the judicial district embracing the place where the action is pending in state

court.




                                           2
    Case: 3:21-cv-00146-TMR Doc #: 1 Filed: 05/13/21 Page: 3 of 26 PAGEID #: 3




             6.    Written notice of the filing of this Notice of Removal has been

mailed contemporaneously to Plaintiff through his attorney of record.

             7.    Both a Notice of Filing of Notice of Removal and a copy of this

Notice of Removal will be promptly filed with the Clerk of Court for the

Champaign County Court of Common Pleas, State of Ohio, pursuant to 28 U.S.C.

§ 1446(d).

                                      Respectfully Submitted,

                                      MILLER JOHNSON

                                      Attorneys for Defendants
                                      J. Rettenmaier USA, LP, Frank Blenman,
                                      Harold Farmer, Lisa Burton



Dated: May 13, 2021                   By: /s/ Keith E. Eastland
                                             Keith E. Eastland (P66392)
                                             MILLER JOHNSON
                                             45 Ottawa Avenue SW, Suite 1100
                                             Grand Rapids, MI 49503
                                             (616) 831-1700
                                             eastlandk@millerjohnson.com




                                        3
    Case: 3:21-cv-00146-TMR Doc #: 1 Filed: 05/13/21 Page: 4 of 26 PAGEID #: 4




                           CERTIFICATE OF SERVICE

               I, Keith E. Eastland, an attorney, hereby certify that on May 13, 2021,

I served the foregoing Notice of Removal on the following party by Federal

Express:

               Matthew G. Bruce (0083769)
               Evan R. McFarland (0096953)
               THE SPITZ LAW FIRM
               Attorneys for Plaintiff
               Spectrum Office Tower
               11260 Chester Road, Suite 825
               Cincinnati, OH 45246
               P: (216) 291-0224 x173
               Howard.Bruce@SpitzLawFirm.com
               Evan.McFarland@SpitzLawFirm.com

Dated: May 13, 2021                     By: /s/ Keith E. Eastland
                                               Keith E. Eastland (P66392)
                                               MILLER JOHNSON
                                               45 Ottawa Avenue SW, Suite 1100
                                               Grand Rapids, MI 49503
                                               (616) 831-1700
                                               eastlandk@millerjohnson.com




                                           4

MJ_DMS 33150238v2
Case: 3:21-cv-00146-TMR Doc #: 1 Filed: 05/13/21 Page: 5 of 26 PAGEID #: 5




             EXHIBIT A
Case: 3:21-cv-00146-TMR Doc #: 1 Filed: 05/13/21 Page: 6 of 26 PAGEID #: 6
Case: 3:21-cv-00146-TMR Doc #: 1 Filed: 05/13/21 Page: 7 of 26 PAGEID #: 7
Case: 3:21-cv-00146-TMR Doc #: 1 Filed: 05/13/21 Page: 8 of 26 PAGEID #: 8
Case: 3:21-cv-00146-TMR Doc #: 1 Filed: 05/13/21 Page: 9 of 26 PAGEID #: 9
Case: 3:21-cv-00146-TMR Doc #: 1 Filed: 05/13/21 Page: 10 of 26 PAGEID #: 10
Case: 3:21-cv-00146-TMR Doc #: 1 Filed: 05/13/21 Page: 11 of 26 PAGEID #: 11
Case: 3:21-cv-00146-TMR Doc #: 1 Filed: 05/13/21 Page: 12 of 26 PAGEID #: 12
Case: 3:21-cv-00146-TMR Doc #: 1 Filed: 05/13/21 Page: 13 of 26 PAGEID #: 13
Case: 3:21-cv-00146-TMR Doc #: 1 Filed: 05/13/21 Page: 14 of 26 PAGEID #: 14
Case: 3:21-cv-00146-TMR Doc #: 1 Filed: 05/13/21 Page: 15 of 26 PAGEID #: 15
Case: 3:21-cv-00146-TMR Doc #: 1 Filed: 05/13/21 Page: 16 of 26 PAGEID #: 16
Case: 3:21-cv-00146-TMR Doc #: 1 Filed: 05/13/21 Page: 17 of 26 PAGEID #: 17
Case: 3:21-cv-00146-TMR Doc #: 1 Filed: 05/13/21 Page: 18 of 26 PAGEID #: 18
Case: 3:21-cv-00146-TMR Doc #: 1 Filed: 05/13/21 Page: 19 of 26 PAGEID #: 19
Case: 3:21-cv-00146-TMR Doc #: 1 Filed: 05/13/21 Page: 20 of 26 PAGEID #: 20
Case: 3:21-cv-00146-TMR Doc #: 1 Filed: 05/13/21 Page: 21 of 26 PAGEID #: 21
Case: 3:21-cv-00146-TMR Doc #: 1 Filed: 05/13/21 Page: 22 of 26 PAGEID #: 22
Case: 3:21-cv-00146-TMR Doc #: 1 Filed: 05/13/21 Page: 23 of 26 PAGEID #: 23
Case: 3:21-cv-00146-TMR Doc #: 1 Filed: 05/13/21 Page: 24 of 26 PAGEID #: 24
Case: 3:21-cv-00146-TMR Doc #: 1 Filed: 05/13/21 Page: 25 of 26 PAGEID #: 25
Case: 3:21-cv-00146-TMR Doc #: 1 Filed: 05/13/21 Page: 26 of 26 PAGEID #: 26
